Exhibit 10.102

THIS AGREEMENT (this Agreement) is dated October 26, 2005

BETWEEN:



  1.   WARP TECHNOLOGY HOLDINGS, INC. as pledgor (the Pledgor); and



  2.   FORTRESS CREDIT CORP., as collateral agent for the Finance Parties party
to the Credit Agreement described below (in this capacity the Collateral Agent).

BACKGROUND:



  (A)   The Pledgor enters into this Agreement in connection with the Credit
Agreement dated August 2, 2005 between Warp Technology Holdings, Inc. as
Original Borrower, certain of its Subsidiaries as Guarantors and Fortress Credit
Corp. as Original Lender and Agent (as amended, modified or supplemented from
time to time, the Credit Agreement).



  (B)   Pursuant to Section 2.1 of the Credit Agreement, on August 2, 2005,
Fortress Credit Corp. loaned the Pledgor $10,000,000.00. On the date hereof,
pursuant to Section 2.1 of the Credit Agreement, Fortess Credit Corp. has made
an additional loan of $15,000,000.00 to the Pledgor to allow the Pledgor to
acquire the following companies: David Corporation, Foresight Software, Inc.,
Process Software, LLC, ProfitKey International, LLC and Tesseract Corporation
(the Tranche B Loan).



  (C)   It is a condition precedent to the Tranche B Loan that the Pledgor grant
Fortress Credit Corp. a security interest in the limited liability company
interest of the Pledgor in David Corporation.

IT IS AGREED as follows:



  1.   INTERPRETATION

      1.1   Definitions
 
  In this Agreement:
 
  Event of Default means an event specified as such in Clause 9.1 (Events of
Default).
Issuer means David Corporation, a California corporation.

Lien means any security interest, lien, mortgage, pledge, encumbrance, charge,
assignment, hypothecation, adverse claim, claim, or restriction on assignment,
transfer or pledge or any other arrangement having the effect of conferring
security.

Pledged Collateral means:



  (a)   the Pledged Shares;



  (b)   all additional shares, securities, and interests in the Issuer, and all
warrants, rights, and options to purchase or receive shares, securities, or
interests in either Issuer, in which the Pledgor at any time has or obtains any
interest; and



  (c)   all dividends, interest, revenues, income, distributions, and proceeds
of any kind, whether cash, instruments, securities, or other property, received
by or distributable to the Pledgor in respect of, or in exchange for, the
Pledged Shares or any other Pledged Collateral.

Pledged Shares means the shares of capital stock of the Issuer described in
Schedule 1 (Pledged Shares) to this Agreement.

Relevant States means each of:



  (a)   the state of the Pledgor’s incorporation or organization, or if the
Pledgor is incorporated or organized under the laws of a jurisdiction outside
the United States, Puerto Rico, the United States Virgin Islands or any
territory or possession subject to the jurisdiction of the United States and
does not have its chief executive office or sole place of business in any state,
then the District of Columbia; and



  (b)   the state where the Pledgor has its chief executive office or sole place
of business.

Secured Liabilities means each liability and obligation specified in Clause 2
(Secured Liabilities).

Security mean any security interest created by this Agreement.

Security Period means the period beginning on the date of this Agreement and
ending on the date on which all the Secured Liabilities have been indefeasibly,
unconditionally and irrevocably paid and discharged in full. The Security Period
will be extended to take into account any extension or reinstatement of this
Agreement under Clause 3.2(b) (General). Furthermore, if the Collateral Agent
considers that an amount paid to it or a Finance Party under a Finance Document
is capable of being avoided or otherwise set aside on the bankruptcy,
liquidation, insolvency or administration of the payer or otherwise then that
amount will not be considered to have been irrevocably paid for the purposes of
this Agreement.

UCC means the Uniform Commercial Code as in effect on the date of this Agreement
in the State of New York.



  1.2   Construction



  (a)   Any term defined in the UCC and not defined in this Agreement has the
meaning given to that term in the UCC.



  (b)   Any term defined in the Credit Agreement and not defined in this
Agreement or the UCC has the meaning given to that term in the Credit Agreement.



  (c)   No reference to proceeds in this Agreement authorizes any sale, transfer
or other disposition of Collateral by the Pledgor.



  (d)   In this Agreement, unless the contrary intention appears, a reference
to:



  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;



  (ii)   Clause, a Subclause or a Schedule is a reference to a Clause or
Subclause of, or a Schedule to, this Agreement;



  (iii)   a law is a reference to that law as amended or re-enacted and to any
successor law;



  (iv)   an agreement is a reference to that agreement as amended;



  (v)   fraudulent transfer law means any applicable U.S. Bankruptcy Law or
state fraudulent transfer or conveyance statute, and the related case law;



  (vi)   law includes any law, statute, regulation, regulatory requirement,
rule, ordinance, ruling, decision, treaty, directive, order, guideline,
regulation, policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law; and

(e) In this Agreement:



  (i)   includes and including are not limiting;



  (ii)   or is not exclusive; and



  (iii)   the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.



  2.   SECURED LIABILITIES

      2.1   Secured Liabilities
 
  Each obligation and liability whether:



  (a)   present or future, actual, contingent or unliquidated; or



  (b)   owed jointly or severally (or in any other capacity whatsoever),

of each Obligor to any Finance Party under or in connection with each Finance
Document is a Secured Liability.

      2.2   Specification of Secured Liabilities
 
  The Secured Liabilities include any liability or obligation for:



  (a)   repayment of the principal of any Credit;



  (b)   payment of interest and any other amount payable under the Credit
Agreement;



  (c)   payment and performance of all other obligations and liabilities of any
Obligor under the Finance Documents;



  (d)   payment of any amount owed under any amendment, modification, renewal,
extension or novation of any of the above obligations; and



  (e)   payment of an amount which arises after a petition is filed by, or
against, the Pledgor or any other Obligor under the US Bankruptcy Code of 1978
even if the obligations do not accrue because of the automatic stay under
Section 362 of the US Bankruptcy Code of 1978 or otherwise.



  3.   CREATION OF PLEDGE AND SECURITY



  3.1   Security interest

As security for the prompt and complete payment and performance of the Secured
Liabilities when due (whether due because of stated maturity, acceleration,
mandatory prepayment, or otherwise) and to induce the Lenders to make the Loans,
the Pledgor pledges to the Collateral Agent for the benefit of the Finance
Parties, and grants to the Collateral Agent for the benefit of the Finance
Parties a continuing security interest in, the Pledged Collateral.



  3.2   General



  (a)   All the Security created under this Agreement:



  (i)   is continuing security for the irrevocable and indefeasible payment in
full of the Secured Liabilities, regardless of any intermediate payment or
discharge in whole or in part;



  (ii)   is in addition to, and not in any way prejudiced by, any other security
now or subsequently held by any Finance Party.



  (b)   If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of the Pledgor, the
Issuer, or any other Obligor or the appointment of any receiver, intervenor or
conservator of, or agent or similar official for, the Pledgor, the Issuer, or
any other Obligor or any of their respective properties), any payment received
by the Collateral Agent or any other Finance Party in respect of the Secured
Liabilities is rescinded or avoided or must otherwise be restored or returned by
the Collateral Agent or any other Finance Party, that payment will not be
considered to have been made for purposes of this Agreement, and this Agreement
will continue to be effective or will be reinstated, if necessary, as if that
payment had not been made.



  (c)   This Agreement is enforceable against the Pledgor to the maximum extent
permitted by the fraudulent transfer laws.



  4.   PERFECTION AND FURTHER ASSURANCES



  4.1   General perfection

The Pledgor must take, at its own expense, promptly, and in any event within any
applicable time limit:



  (a)   whatever action is necessary; and



  (b)   any other action which the Collateral Agent or any other Finance Party
may reasonably require,

to ensure that this Security is as of the date hereof, and will continue to be
until the end of the Security Period, a validly created, attached, enforceable
and perfected first priority (except to the extent priority is affected as a
result of a Permitted Encumbrance) continuing security interest in the Pledged
Collateral, in all relevant jurisdictions, securing payment and performance of
the Secured Liabilities.

This includes the giving of any notice, order or direction, the making of any
filing or registration, the passing of any resolution and the execution and
delivery of any documents or agreements which the Collateral Agent may
reasonably require.



  4.2   Delivery of certificates



  (a)   The Pledgor represents and warrants that it has delivered to the
Collateral Agent (or as directed by the Collateral Agent) in the State of New
York all original certificates, instruments and stock powers evidencing or
representing or providing for the transfer of the Pledged Shares existing on the
date of this Agreement.



  (b)   The Pledgor must deliver to the Collateral Agent (or as directed by the
Collateral Agent), immediately upon receipt, all original certificates and
instruments evidencing or representing any Pledged Collateral arising or
acquired by the Pledgor after the date of this Agreement.



  (c)   All Pledged Collateral delivered under this Agreement will be either:



  (i)   duly endorsed and in suitable form for transfer by delivery; or



  (ii)   accompanied by undated instruments of transfer endorsed in blank,

as directed by the Collateral Agent, and in form and substance satisfactory to
the Collateral Agent.



  (d)   Until the end of the Security Period, the Collateral Agent will hold
(directly or through an agent) all certificates, instruments, and stock powers
delivered to it.



  (e)   At any time and from time to time, the Collateral Agent will have the
right to exchange certificates or instruments evidencing or representing Pledged
Collateral for certificates or instruments of smaller or larger denominations.



  4.3   Filing of financing statements



  (a)   The Pledgor authorizes the Collateral Agent to prepare and file, at the
Pledgor’s expense:



  (i)   financing statements describing the Pledged Collateral;



  (ii)   continuation statements; and



  (iii)   any amendment in respect of those statements.



  (b)   Promptly after filing an initial financing statement in respect of the
Pledged Collateral, the Pledgor must provide the Collateral Agent with an
official report from the Secretary of State of each Relevant State indicating
that the Collateral Agent’s security interest in the Pledged Collateral is prior
to all other security interests or other interests reflected in the report.



  4.4   Communication with Issuer

The Pledgor authorizes the Collateral Agent at any time and from time to time to
communicate with the Issuer with regard to any matter relating to any Pledged
Collateral; provided however that, if an Event of Default has not occurred, the
Collateral Agent shall provide the Pledgor with prior notice of any such
communication with the Issuer and the Pledgor shall be permitted to participate
in such communications.



  4.5   Further assurances



  (a)   The Pledgor must take, at its own expense, promptly, and in any event
within any applicable time limit, whatever action the Collateral Agent may
reasonably require for:



  (i)   creating, attaching, perfecting and protecting, and maintaining the
priority of, any security interest intended to be created by this Agreement;



  (ii)   facilitating the enforcement of this Security or the exercise of any
right, power or discretion exercisable by the Collateral Agent or any of its
delegates or sub-delegates in respect of any of the Pledged Collateral;



  (iii)   obtaining possession and control of any Pledged Collateral; and



  (iv)   facilitating the assignment or transfer of any rights and/or
obligations of the Collateral Agent or any other Finance Party under this
Agreement.

This includes the execution and delivery of any transfer, assignment or other
agreement or document, whether to the Collateral Agent or its nominee, which the
Collateral Agent may reasonably request.



  (b)   The Pledgor irrevocably constitutes and appoints the Collateral Agent,
with full power of substitution, as the Pledgor’s true and lawful
attorney-in-fact, in the Pledgor’s name or in the Collateral Agent’s name or
otherwise, and at the Pledgor’s expense, to take any of the actions referred to
in paragraph (a) above without notice to or the consent of the Pledgor following
either (i) the Pledgor’s failure to promptly take any action requested by the
Collateral Agent pursuant to paragraph (a) above or (ii) the occurrence of an
Event of Default. This power of attorney is a power coupled with an interest and
cannot be revoked. The Pledgor ratifies and confirms all actions taken by the
Collateral Agent or its agents under this power of attorney.



  5.   SURETYSHIP PROVISIONS



  5.1   Nature of Pledgor’s obligations



  (a)   The Pledgor’s obligations under this Agreement are independent of any
obligation of the Obligors or any other person.



  (b)   A separate action or actions may be brought and prosecuted against the
Pledgor under this Agreement.



  (c)   The Collateral Agent may enforce its rights under this Agreement,
whether or not any action is brought or prosecuted against the Obligors or any
other person and whether or not the Obligors or any other person is joined in
any action under this Agreement.



  5.2   Waiver of defenses



  (a)   The obligations of the Pledgor under this Agreement will not be affected
by, and the Pledgor irrevocably waives any defense it might have by virtue of,
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Agreement (whether or not
known to it or any Finance Party). This includes:



  (i)   any time, forbearance, extension or waiver granted to, or composition or
compromise with, another person;



  (ii)   any taking, variation, compromise, exchange, renewal or release of, or
any refusal or failure to perfect, or enforce, any rights against, or security
over assets of, any person;



  (iii)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;



  (iv)   any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the members or status of any person;



  (v)   any amendment, restatement, or novation (however fundamental) of a
Finance Document or any other document, guaranty or security;



  (vi)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document, guaranty or security,
the intent of the parties being that the Collateral Agent’s security interest in
the Pledged Collateral and the Pledgor’s obligations under this Agreement are to
remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity;



  (vii)   any avoidance, postponement, discharge, reduction, non-provability or
other similar circumstance affecting any obligation of any Obligor under a
Finance Document resulting from any bankruptcy, insolvency, receivership,
liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation is for the purposes of the Pledgor’s obligations under
this Agreement construed as if there were no such circumstance; or



  (viii)   the acceptance or taking of other guaranties or security for the
Secured Liabilities, or the settlement, release or substitution of any guaranty
or security or of any endorser, guarantor or other obligor in respect of the
Secured Liabilities.



  (b)   The Pledgor unconditionally and irrevocably waives (to the extent such
waiver is not prohibited by applicable law):



  (i)   diligence, presentment, demand for performance, notice of
non-performance, protest, notice of protest, notice of dishonor, notice of the
creation or incurring of new or additional indebtedness of the Obligors to the
Collateral Agent or the other Finance Parties, notice of acceptance of this
Agreement, and notices of any other kind whatsoever;



  (ii)   the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;



  (iii)   the benefit of any statute of limitations affecting any Obligor’s
obligations under the Finance Documents or the Pledgor’s obligations under this
Agreement or the enforcement of this Agreement or the Collateral Agent’s
security interest in the Pledged Collateral; and



  (iv)   any offset or counterclaim or other right, defense, or claim based on,
or in the nature of, any obligation now or later owed to the Pledgor by the
Obligors, the Collateral Agent or any other Finance Party.



  (c)   The Pledgor irrevocably and unconditionally authorizes the Collateral
Agent and the other Finance Parties to take any action in respect of the Secured
Liabilities or any collateral or guaranties securing them or any other action
that might otherwise be deemed a legal or equitable discharge of a surety,
without notice to or the consent of the Pledgor and irrespective of any change
in the financial condition of any Obligor.



  5.3   Immediate recourse

The Pledgor waives any right it may have of first requiring the Collateral Agent
or any other Finance Party (or any trustee or agent on their behalf) to proceed
against or enforce any other rights, security or other guaranty or claim payment
from any person before claiming from the Pledgor under this Agreement and
enforcing the Collateral Agent’s security interest in the Pledged Collateral.



  5.4   Appropriations

Until the expiry of the Security Period, the Collateral Agent and each other
Finance Party (or any trustee or agent on their behalf) may:



  (a)   refrain from applying or enforcing any other moneys, security,
guaranties or rights held or received by the Collateral Agent or that other
Finance Party (or any trustee or agent on their behalf) in respect of the
Secured Liabilities; provided that to the extent the Collateral Agent receives
cash, such amount shall be applied to the payment of any amounts then due and
owing under the Credit Agreement,



  (b)   apply and enforce them in such manner and order as it sees fit (whether
against the Secured Liabilities or otherwise); and



  (c)   hold in a suspense account any moneys received from any realization of
the Pledged Collateral, from the Pledgor or on account of the Pledgor’s
liability under this Agreement or any other Finance Document, without liability
to pay interest on those moneys.

      5.5   Non-competition
 
  Unless:



  (a)   the Security Period has expired, or



  (b)   the Collateral Agent otherwise directs in writing:

the Pledgor will not, after a claim has been made by the Collateral Agent or any
other Finance Party against the Pledgor or any other Obligor, or by virtue of
any payment or performance by the Pledgor under this Agreement:



  (i)   be subrogated to any rights, security or moneys held, received or
receivable by the Collateral Agent or any other Finance Party (or any trustee or
agent on their behalf);



  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Pledgor’s liability under this
Agreement or any other Finance Document;



  (iii)   claim, rank, prove or vote as a creditor of any Obligor or its estate
in competition with the Collateral Agent or any other Finance Party (or any
trustee or agent on their behalf); or



  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

The Pledgor must hold in trust for and immediately pay or transfer to the
Collateral Agent (or as directed by the Collateral Agent) for the Finance
Parties any payment or distribution or benefit of security received by it
contrary to this Subclause or in accordance with any directions given by the
Collateral Agent under this Subclause.



  5.6   Waiver of subrogation

Notwithstanding any provision to the contrary in any guaranty given by the
Pledgor in respect of the Secured Liabilities, the Pledgor:



  (a)   irrevocably and unconditionally waives, until the end of the Security
Period, for the benefit of the Collateral Agent and the other Finance Parties;
and



  (b)   agrees not to claim or assert after the Collateral Agent has exercised
its rights under Clause 8 (When Security becomes enforceable),

any right of subrogation, contribution or indemnity it may have against any
Obligor as a result of any payment under that guaranty or in respect of the
Secured Liabilities.

          5.7   Election of remedies    
(a)
  The Pledgor
understands that
the exercise by the
Collateral Agent
and the other
Finance Parties of
certain rights and
remedies contained
in the Finance
Documents may
affect or eliminate
the Pledgor’s right
of subrogation and
reimbursement
against   the Obligors and that the
Pledgor may therefore incur a
partially or totally
non-reimbursable liability under
this Agreement.














  (b)   The Pledgor expressly authorizes the Collateral Agent and the other
Finance Parties to pursue their rights and remedies with respect to the Secured
Liabilities in any order or fashion they deem appropriate, in their sole and
absolute discretion.

         
(c)
5.8
  The Pledgor waives any defense
arising out of the absence,
impairment, or loss of any or all
rights of recourse, reimbursement,
contribution, or subrogation or
any other rights or remedies of
the Pledgor against any Obligor,
any other person or any security,
whether resulting from
Information concerning the Obligors   any election of rights or remedies by the
Collateral Agent or the
other Finance Parties, or otherwise.












  (a)   The Pledgor represents and warrants to the Collateral Agent and the
other Finance Parties that the Pledgor is affiliated with each Obligor or is
otherwise in a position to have access to all relevant information bearing on
the present and continuing creditworthiness of each Obligor and the risk that
any Obligor will be unable to pay the Secured Liabilities when due.



  (b)   The Pledgor waives any requirement that the Collateral Agent or the
other Finance Parties advise the Pledgor of information known to the Collateral
Agent or any other Finance Party regarding the financial condition or business
of any Obligor, or any other circumstance bearing on the risk of non-performance
of the Secured Liabilities.



  (c)   The Pledgor assumes sole responsibility for keeping informed of the
financial condition and business of each Obligor.



  6.   REPRESENTATIONS AND WARRANTIES



  6.1   Representations and warranties

The representations and warranties set out in this Clause are made by the
Pledgor to each Finance Party.



  6.2   The Pledgor



  (a)   It is incorporated under the laws of the State of Nevada.



  (b)   Its exact legal name, as it appears in the public records of its
jurisdiction of incorporation or organization, is Warp Technology Holdings, Inc.
It has not changed its name, whether by amendment of its organizational
documents, reorganization, merger or otherwise, since its date of incorporation.



  (c)   Its jurisdiction of incorporation does not issue organizational
identification numbers.



  (d)   Its chief executive office is located at 151 Railroad Avenue, Greenwich
CT 06830. The Pledgor has not changed its chief executive office within the past
five years.



  (e)   It keeps at its address indicated in Clause 18 (Notices) its corporate
records and all records, documents and instruments constituting, relating to or
evidencing Pledged Collateral, except for the Pledged Collateral delivered to
the Collateral Agent in compliance with Clause 4.2 (Delivery of certificates).



  6.3   The Pledged Collateral



  (a)   The Issuer keeps at its address at 200 Pine Street, 2nd Floor, San
Francisco, CA 94105 its corporate records, stock ledger and all records,
documents and instruments relating to or evidencing the Pledged Collateral.



  (b)   The Pledged Shares have been duly authorized and are validly issued,
fully-paid and non-assessable.

The Pledged Shares constitute all of the issued and outstanding equity or
ownership interests in each Issuer, and there are no other equity or ownership
interests in either Issuer, options or rights to acquire or subscribe for any
such interests, or securities or instruments convertible into or exchangeable or
exercisable for any such interests.



  (c)   Except as permitted under the Credit Agreement:



  (i)   it is the sole legal and beneficial owner of, and has the power to
transfer and grant a security interest in the Pledged Shares and all other
Pledged Collateral now in existence;



  (ii)   none of the Pledged Collateral is subject to any Lien other than the
Collateral Agent’s security interest;



  (iii)   it has not agreed or committed to sell, assign, pledge, transfer,
license, lease or encumber any of the Pledged Collateral, or granted any option,
warrant, or right with respect to any of the Pledged Collateral; and



  (iv)   no effective mortgage, deed of trust, financing statement, security
agreement or other instrument similar in effect is on file or of record with
respect to any Pledged Collateral, except for those that create, perfect or
evidence the Collateral Agent’s security interest.



  (d)   No litigation, arbitration or administrative proceedings are current or
pending or, to its knowledge, threatened, involving or affecting the Pledged
Collateral, and none of the Pledged Collateral is subject to any order, writ,
injunction, execution or attachment.



  (e)   None of the Pledged Collateral constitutes “margin stock” within the
meaning of Regulation U or X issued by the Board of Governors of the United
States Federal Reserve System.



  6.4   No liability



  (a)   Its rights, interests, liabilities and obligations under contractual
obligations that constitute part of the Pledged Collateral are not affected by
this Agreement or the exercise by the Collateral Agent of its rights under this
Agreement;



  (b)   neither the Collateral Agent nor any other Finance Party, unless it
expressly agrees in writing, will have any liabilities or obligations under any
contractual obligation that constitutes part of the Pledged Collateral as a
result of this Agreement, the exercise by the Collateral Agent of its rights
under this Agreement or otherwise; and



  (c)   neither the Collateral Agent nor any other Finance Party has or will
have any obligation to collect upon or enforce any contractual obligation or
claim that constitutes part of the Pledged Collateral, or to take any other
action with respect to the Pledged Collateral.



  6.5   Consideration and solvency



  (a)   Terms used in this Subclause have the meanings given to them in, and
must be construed in accordance with, the fraudulent transfer laws.



  (b)   It will receive valuable direct and indirect benefits as a result of the
transactions financed by the Loans and these benefits constitute “reasonably
equivalent value” and “fair consideration” as those terms are used in the
fraudulent transfer laws.



  (c)   To the best of its knowledge, the Finance Parties have acted in good
faith in connection with the transactions contemplated by this Agreement.



  (d)   The sum of its debts (including its obligations under this Agreement) is
less than the value of its property (calculated at the lesser of fair valuation
and present fair saleable value).



  (e)   Its capital is not unreasonably small to conduct its business as
currently conducted or as proposed to be conducted.



  (f)   It has not incurred, does not intend to incur and does not believe it
will incur debts beyond its ability to pay as they mature.



  (g)   It has not made a transfer or incurred an obligation under this
Agreement with the intent to hinder, delay or defraud any of its present or
future creditors.



  6.6   Times for making representations and warranties



  (a)   The representations and warranties set out in this Agreement (including
in this Clause) are made on the date of this Agreement.



  (b)   Unless a representation and warranty is expressed to be given at a
specific date, all representations and warranties under this Agreement are
deemed to be repeated by the Pledgor on the date of each Request and the first
day of each Term during the Security Period with reference to the facts and
circumstances then existing.



  (c)   When representations and warranties are repeated, they are applied to
the circumstances existing at the time of repetition.



  (d)   The representations and warranties of the Pledgor contained in this
Agreement or made by the Pledgor in any certificate, notice or report delivered
under this Agreement will survive each Drawdown Date, the making and repayment
of the Loans, and any novation, transfer or assignment of the Loans.



  7.   UNDERTAKINGS

      7.1   Undertakings
7.2
  The Pledgor agrees to be bound by the covenants set out in this Clause.
The Pledgor



  (a)   Except as expressly permitted by the Credit Agreement, the Pledgor:



  (i)   must preserve its corporate existence and will not, in one transaction
or a series of related transactions, merge into or consolidate with any other
entity, or sell all or substantially all of its assets;



  (ii)   must not change the jurisdiction of its incorporation or organization;



  (iii)   must not change its name without providing the Collateral Agent with
30 days’ prior written notice; and



  (iv)   must keep at its address indicated in Clause 18 (Notices) its corporate
records and all records, documents and instruments constituting, relating to or
evidencing Pledged Collateral, except for the Pledged Collateral delivered to
the Collateral Agent in compliance with Clause 4.2 (Delivery of certificates).



  (b)   The Pledgor permits the Collateral Agent and its agents and
representatives, during normal business hours and upon reasonable notice, to
inspect the Pledged Collateral, to examine and make copies of and abstracts from
the records referred to in paragraph (a)(iv) above, and to discuss matters
relating to the Pledged Collateral directly with the Pledgor’s officers and
employees.



  (c)   At the Collateral Agent’s request, the Pledgor must provide the
Collateral Agent with any information concerning the Collateral that the
Collateral Agent may reasonably request.



  7.3   The Pledged Collateral



  (a)   The Pledgor will cause each Issuer to keep and maintain, at its address
indicated in Clause 6.3(a) (The Pledged Collateral) its corporate records and
all records, documents and instruments constituting, relating to, or evidencing
Pledged Collateral. The Pledgor agrees to cause each Issuer to permit the
Collateral Agent and its agents and representatives during normal business hours
and upon reasonable notice, to examine and make copies of and abstracts from the
records and stock ledgers and to discuss matters relating to the Issuer and its
records directly with the Issuer’s officers and employees.



  (b)   Except as expressly permitted by the Credit Agreement or this Agreement,
the Pledgor:



  (i)   must maintain sole legal and beneficial ownership of the Pledged
Collateral;



  (ii)   must not permit any Pledged Collateral to be subject to any Lien other
than the Collateral Agent’s security interest and must at all times warrant and
defend the Collateral Agent’s security interest in the Pledged Collateral
against all other Liens and claimants;



  (iii)   must not sell, assign, transfer, pledge, license, lease or encumber,
or grant any option, warrant, or right with respect to, any of the Pledged
Collateral, or agree or contract to do any of the foregoing;



  (iv)   must not waive, amend or terminate, in whole or in part, any accessory
or ancillary right or other right in respect of any Pledged Collateral; and



  (v)   must not take any action which would result in a reduction in the value
of any Pledged Collateral.



  (c)   The Pledgor must pay when due (and in any case before any penalties are
assessed or any Lien is imposed on any Pledged Collateral) all taxes,
assessments and charges imposed on or in respect of Pledged Collateral and all
claims against the Pledged Collateral.



  (d)   In any suit, legal action, arbitration or other proceeding involving the
Pledged Collateral or the Collateral Agent’s security interest, the Pledgor must
take all lawful action to avoid impairment of the Collateral Agent’s security
interest or the Collateral Agent’s rights under this Agreement or the imposition
of a Lien on any of the Pledged Collateral.



  (e)   Except for dividends permissible under clause 18.16 of the Credit
Agreement and made in compliance with that clause, the Pledgor will not permit
the Issuer to make, declare, or pay any dividends, distributions, or returns of
capital, or purchase, redeem, or otherwise acquire for value any shares of
capital stock or other ownership interests in the Issuer now or later
outstanding, or make any distribution of assets or property to its shareholder
as such.



  (f)   The Pledgor will not permit the Issuer to cancel or change the terms of
the Pledged Shares, or authorize, create or issue any additional shares of
capital stock or ownership interests in the Issuer. The Pledgor will not effect
or permit any change of control of the Issuer.



  (g)   The Pledgor will take no action, and will not permit the Issuer to take
any action, that could cause any of the Pledged Collateral to constitute “margin
stock” within the meaning of Regulation U or X issued by the Board of Governors
of the United States Federal Reserve System.



  7.4   Notices



  (a)   The Pledgor must give the Collateral Agent prompt notice of the
occurrence of any of the following events:



  (i)   any pending or threatened claim, suit, legal action, arbitration or
other proceeding involving or affecting the Pledgor, either Issuer or any
Pledged Collateral which could reasonably be expected to impair the Collateral
Agent’s security interest or, the Collateral Agent’s rights under this Agreement
or result in the imposition of a Lien on any Pledged Collateral; or



  (ii)   any representation or warranty contained in this Agreement is or
becomes untrue, incorrect or incomplete in any material respect.



  (b)   Each notice delivered under this Clause, must include:



  (i)   reasonable details about the event; and



  (ii)   the Pledgor’s proposed course of action.

Delivery of a notice under this Clause does not affect the Pledgor’s obligations
to comply with any other term of this Agreement.



  8.   WHEN SECURITY BECOMES ENFORCEABLE

This Security may be enforced by the Collateral Agent at any time after an Event
of Default has occurred.



  9.   ENFORCEMENT OF SECURITY

      9.1   Events of Default
 
  Each of the events set out in this Subclause is an Event of Default.



  (a)   The Pledgor does not comply with Clause 7.3(b) (The Pledged Collateral);



  (b)   The Pledgor does not comply with any other term of this Agreement or any
Control Agreement unless the non-compliance:



  (i)   is capable of remedy; and



  (ii)   is remedied within 20 days of the Collateral Agent giving notice to the
Pledgor;



  (c)   a representation or warranty made or repeated in this Agreement is
untrue or incorrect in any material aspect when made or deemed to be repeated;



  (d)   any attachment, execution or levy is made in respect of any part of the
Pledged Collateral; or



  (e)   an “Event of Default” (as that term is defined in the Credit Agreement)
occurs.



  9.2   General

(a) After this Security has become enforceable, the Collateral Agent may
immediately, in its absolute discretion, exercise any right under:



  (i)   applicable law; or



  (ii)   this Agreement,

to enforce all or any part of the Security in respect of any Pledged Collateral
in any manner or order it sees fit.

(b) This includes:



  (i)   any rights and remedies available to the Collateral Agent under
applicable law and under the UCC (whether or not the UCC applies to the affected
Pledged Collateral and regardless of whether or not the UCC is the law of the
jurisdiction where the rights or remedies are asserted) as if those rights and
remedies were set forth in this Agreement in full;



  (ii)   transferring or assigning to, or registering in the name of, the
Collateral Agent or its nominees any of the Pledged Collateral;



  (iii)   exercising any voting, consent, management and other rights relating
to any Pledged Collateral;



  (iv)   performing or complying with any contractual obligation that
constitutes part of the Pledged Collateral;



  (v)   receiving, endorsing, negotiating, executing and delivering or
collecting upon any check, draft, note, acceptance, instrument, document,
contract, agreement, receipt, release, bill of lading, invoice, endorsement,
assignment, bill of sale, deed, security, share certificate, stock power, proxy,
or instrument of conveyance or transfer constituting or relating to any Pledged
Collateral;



  (vi)   asserting, instituting, filing, defending, settling, compromising,
adjusting, discounting or releasing any suit, action, claim, counterclaim, right
of set-off or other right or interest relating to any Pledged Collateral;



  (vii)   executing and delivering acquittances, receipts and releases in
respect of Pledged Collateral; and



  (viii)   exercising any other right or remedy available to the Collateral
Agent under the other Finance Documents or any other agreement between the
parties.



  9.3   Dividend and voting rights



  (a)   So long as no Event of Default has occurred and is continuing, the
Pledgor will be entitled to exercise all voting and other consensual rights with
respect to the Pledged Collateral for any purpose not inconsistent with the
terms of the Finance Documents and to receive and retain all dividends and other
payments in respect of the Pledged Collateral to the extent permitted by the
Finance Documents.



  (b)   Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgor to exercise voting and other consensual rights with
respect to the Pledged Collateral and to receive dividends and other payments in
respect of the Pledged Collateral will cease, and all these rights will
immediately become vested solely in the Collateral Agent or its nominees, and
the Pledgor grants the Collateral Agent or its nominees the Pledgor’s
irrevocable and unconditional proxy for this purpose. After the occurrence and
during the continuation of an Event of Default, any dividends and other payments
in respect of the Pledged Collateral received by the Pledgor will be held in
trust for the Collateral Agent, and the Pledgor will keep all such amounts
separate and apart from all other funds and property so as to be capable of
identification as the property of the Collateral Agent and will deliver these
amounts at such time as the Collateral Agent may request to the Collateral Agent
in the identical form received, properly endorsed or assigned if required to
enable the Collateral Agent to complete collection.



  9.4   Collateral Agent’s rights upon default



  (a)   The Pledgor irrevocably constitutes and appoints the Collateral Agent,
with full power of substitution, as the Pledgor’s true and lawful
attorney-in-fact, in the Pledgor’s name or in the Collateral Agent’s name or
otherwise, and at the Pledgor’s expense, to take any of the actions authorized
by this Agreement or permitted under applicable law upon the occurrence and
during the continuation of an Event of Default, without notice to or the consent
of the Pledgor. This power of attorney is a power coupled with an interest and
cannot be revoked. The Pledgor ratifies and confirms all actions taken by the
Collateral Agent or its agents under this power of attorney.



  (b)   The Pledgor agrees that 10 days notice shall constitute reasonable
notice in connection with any sale, transfer or other disposition of Pledged
Collateral.



  (c)   The Collateral Agent may comply with any applicable state or federal law
requirements in connection with a disposition of Pledged Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of Pledged Collateral.



  (d)   The grant to the Collateral Agent under this Agreement of any right,
power or remedy does not impose upon the Collateral Agent any duty to exercise
that right, power or remedy. The Collateral Agent will have no obligation to
take any steps to preserve any claim or other right against any person or with
respect to any Pledged Collateral.



  (e)   The Pledgor bears the risk of loss, damage, diminution in value, or
destruction of the Pledged Collateral.



  (f)   The Collateral Agent will have no responsibility for any act or omission
of any courier, bailee, broker, bank, investment bank or any other person chosen
by it with reasonable care.



  (g)   The Collateral Agent makes no express or implied representations or
warranties with respect to any Pledged Collateral or other property released to
the Pledgor or its successors and assigns (other than as to the absence of liens
created by the Pledgor).



  (h)   The Pledgor agrees that the Collateral Agent will have met its duty of
care under applicable law if it holds, maintains and disposes of Pledged
Collateral in the same manner that it holds, maintains and disposes of property
for its own account.



  (i)   Except as set forth in this Clause or as required under applicable law,
the Collateral Agent will have no duties or obligations under this Agreement or
otherwise with respect to the Pledged Collateral.



  (j)   The sale, transfer or other disposition under this Agreement of any
right, title, or interest of the Pledgor in any item of Pledged Collateral will:



  (i)   operate to divest the Pledgor permanently and all persons claiming under
or through the Pledgor of that right, title, or interest, and



  (ii)   be a perpetual bar, both at law and in equity, to any claims by the
Pledgor or any person claiming under or through the Pledgor

     
9.5
  with respect to that item of Pledged Collateral.
No Marshaling



  (a)   The Collateral Agent need not, and the Pledgor irrevocably waives and
agrees that it will not invoke or assert any law requiring the Collateral Agent
to:



  (i)   attempt to satisfy the Secured Liabilities by collecting them from any
other person liable for them; or



  (ii)   marshal any security or guarantee securing payment or performance of
the Secured Liabilities or any particular asset of the Pledgor.



  (b)   The Collateral Agent may release, modify or waive any collateral or
guarantee provided by any other person to secure any of the Secured Liabilities,
without affecting the Collateral Agent’s rights against the Pledgor.



  10.   APPLICATION OF PROCEEDS

Any moneys received in connection with the Pledged Collateral by the Collateral
Agent after this Security has become enforceable must be applied in the
following order of priority:



  (a)   first, in or towards payment of or provision for all costs and expenses
incurred by the Collateral Agent or any other Finance Party in connection with
the enforcement of this Security;



  (b)   second, in or towards payment of, or provision for, the Secured
Liabilities; and



  (c)   third, in payment of the surplus (if any) to the Pledgor or any other
person entitled to it under applicable law or the Intercreditor Agreement.

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from the Pledgor.



  11.   EXPENSES AND INDEMNITY



  (a)   The Pledgor must pay immediately on demand to the Collateral Agent all
costs and expenses incurred by the Collateral Agent any other Finance Party,
attorney, manager, delegate, sub-delegate, agent or other person appointed by
the Collateral Agent under this Agreement for the purpose of enforcing its
rights under this Agreement. This includes:



  (i)   costs of foreclosure and of any transfer, disposition or sale of Pledged
Collateral;



  (ii)   costs of maintaining or preserving the Pledged Collateral or assembling
it or preparing it for transfer, disposition or sale;



  (iii)   costs of obtaining money damages; and



  (iv)   fees and expenses of attorneys employed by the Collateral Agent for any
purpose related to this Agreement or the Secured Liabilities, including
consultation, preparation and negotiation of any amendment or restructuring,
drafting documents, sending notices or instituting, prosecuting or defending
litigation or arbitration.



  (b)   The Pledgor must indemnify and keep indemnified the Collateral Agent,
the other Finance Parties and their respective affiliates, directors, officers,
representatives and agents from and against all claims, liabilities,
obligations, losses, damages, penalties, judgments, costs and expenses of any
kind (including attorney’s fees and expenses) which may be imposed on, incurred
by or asserted against any of them by any person (including any Finance Party)
in any way relating to or arising out of:



  (i)   this Agreement;

     
(ii)
(iii)
(iv)
  the Pledged Collateral;
the Collateral Agent’s security interest in the Pledged Collateral;
any Event of Default;



  (v)   any action taken or omitted by the Collateral Agent under this Agreement
or any exercise or enforcement of rights or remedies under this Agreement; or



  (vi)   any transfer sale or other disposition of or any realization on Pledged
Collateral.



  (c)   The Pledgor will not be liable to an indemnified party to the extent any
liability results from that indemnified party’s gross negligence or willful
misconduct. Payment by an indemnified party will not be a condition precedent to
the obligations of the Pledgor under this indemnity.



  (d)   This Clause survives the date hereof, the making and repayment of the
Loans, any novation, transfer or assignment of the Loans and the termination of
this Agreement.



  12.   DELEGATION



  12.1   Power of attorney

The Collateral Agent may delegate by power of attorney or in any other manner to
any person any right, power or discretion exercisable by it under or in
connection with this Agreement.



  12.2   Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Collateral Agent may think fit.



  13.   EVIDENCE AND CALCULATIONS

In the absence of manifest error, the records of the Collateral Agent are
conclusive evidence of the existence and the amount of the Secured Liabilities.



  14.   CHANGES TO THE PARTIES



  14.1   Pledgor

The Pledgor may not assign, delegate or transfer any of its rights or
obligations under this Agreement without the consent of the Lenders, and any
purported assignment, delegation or transfer in violation of this provision
shall be void and of no effect.



  14.2   Collateral Agent



  (a)   The Collateral Agent may assign or transfer its rights and obligations
under this Agreement in the manner permitted under the Credit Agreement.



  (b)   The Pledgor waives and will not assert against any assignee of the
Collateral Agent any claims, defenses or set-offs which the Pledgor could assert
against the Collateral Agent except for defenses which cannot be waived under
applicable law.



  14.3   Successors and assigns

This Agreement shall be binding on and inure to the benefit of the respective
successors and permitted assigns of the Pledgor and the Collateral Agent.



  15.   MISCELLANEOUS



  15.1   Amendments and waivers

Any term of this Agreement may be amended or waived only by the written
agreement of the Pledgor and the Collateral Agent.



  15.2   Waivers and remedies cumulative



  (a)   The rights and remedies of the Collateral Agent under this Agreement:



  (i)   may be exercised as often as necessary;



  (ii)   are cumulative and not exclusive of its rights under applicable law;
and



  (iii)   may be waived only in writing and specifically.



  (b)   Delay in exercising, or non-exercise, of any right or remedy under this
Agreement is not a waiver of that right or remedy.



  15.3   Counterparts

This Agreement may be executed in counterparts, and this has the same effect as
if the signatures on the counterparts were on a single copy of this Agreement.



  16.   SEVERABILITY

If any term of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, that will not affect:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of this Agreement; or



  (b)   the legality, validity or enforceability in any other jurisdiction of
that or any other term of this Agreement.



  17.   RELEASE

At the end of the Security Period, the Collateral Agent must, at the request and
cost of the Pledgor, take whatever action is necessary to release the Pledged
Collateral from this Security.



  18.   NOTICES



  18.1   Notices

Any communication in connection with this Agreement must be given in writing
and, unless otherwise stated, must be given in person or by fax.



  18.2   Contact Details



  (a)   The contact details of the Pledgor for this purpose are:

         
Address:
  Warp Technology Holdings Inc.

 
  151 Railroad Ave.
 
  Greenwich, CT 06830

Fax:
    203-422-5329  
Attention:
  Chief Executive Officer and Chief Legal Officer




  (b)   The contact details of the Collateral Agent for this purpose are:

         
Address:
  Fortress Credit Corp.

 
  1251 Avenue of the Americas
 
  New York, NY 10020

Fax:
    212-798-6099  
Attention:
  John King




  (c)   Either party may change its contact details by giving five Business
Days’ notice to the other party.



  (c)   Where a party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.



  18.3   Effectiveness



  (a)   Except as provided below, any communication in connection with this
Agreement will be deemed to be given as follows:



  (i)   if delivered in person, at the time of delivery;



  (ii)   if by fax, when sent with confirmation of transmission.



  (b)   A communication given under this Clause but received on a non-working
day or after business hours on a working day in the place of receipt will only
be deemed to be given on the next working day in that place.



  19.   GOVERNING LAW

This Agreement, the relationship between the Pledgor and the Finance Parties and
any claim or dispute (whether sounding in contract, tort, statute or otherwise)
relating to this Agreement or that relationship shall be governed by and
construed in accordance with law of the State of New York including section
5-1401 of the New York General Obligations Law but excluding any other conflict
of law rules that would lead to the application of the law of another
jurisdiction. If the law of a jurisdiction other than New York is, under section
1-105(2) of the UCC, mandatorily applicable to the perfection, priority or
enforcement of any security interest granted under this Agreement in respect of
any part of the Pledged Collateral, that other law shall apply solely to the
matters of perfection, priority or enforcement to which it is mandatorily
applicable.



  20.   ENFORCEMENT



  20.1   Jurisdiction



  (a)   For the benefit of the Collateral Agent, the Pledgor agrees that any New
York State court or Federal court sitting in the City and County of New York has
jurisdiction to settle any disputes and any judgment, order or award in
connection with this Agreement and accordingly submits to the jurisdiction of
those courts.



  (b)   The Pledgor:



  (i)   waives objection to the New York State and Federal courts on grounds of
personal jurisdiction, inconvenient forum or otherwise as regards proceedings in
connection with this Agreement; and



  (ii)   agrees that a judgment or order of a New York State or Federal court in
connection with this Agreement is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction.

(d) Nothing in this Clause limits the right of the Collateral Agent or any other
Finance Party to bring proceedings against the Pledgor in connection with this
Agreement:



  (i)   in any other court of competent jurisdiction; or



  (ii)   concurrently in more than one jurisdiction.



  20.2   Service of process

The Pledgor consents to the service of process relating to any proceedings by a
notice given in accordance with Clause 18 (Notices).



  20.3   Waiver of immunity

To the extent that the Pledgor has or hereafter may acquire any immunity from
jurisdiction of any court or from legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its properties, the Pledgor irrevocably
waives that immunity in respect of its obligations under this Agreement.



  20.4   Complete agreement

This Agreement and the other Finance Documents contain the complete agreement
between the parties on the matters to which they relate and supersede all prior
commitments, agreements and understandings, whether written or oral, on those
matters.



  20.5   Waiver of Jury Trial

THE PLEDGOR AND THE SECURITY AGENT (FOR ITSELF AND ON BEHALF OF THE OTHER
FINANCE PARTIES) WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED ON OR ARISING FROM THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

The undersigned, intending to be legally bound, have executed and delivered this
Agreement on the date stated at the beginning of this Agreement.

SCHEDULE 1

PLEDGED SHARES

Certificate No. 5 representing 10 common shares in David Corporation,
constituting 100% of the issued and outstanding common stock of David
Corporation

SIGNATORIES

Pledgor

WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland

Name: Ernest C. Mysogland

An authorized officer

Collateral Agent

FORTRESS CREDIT CORP.

By: /s/ Marc K. Furstein
Name: Marc K. Furstein
Title: Chief Operating Officer


